Affirmed and
Memorandum Opinion filed April 28, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00911-CR
____________
 
DAVID DUANE SWANSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 10CR0464
 
 
 

MEMORANDUM
OPINION
            Appellant entered a plea of guilty to the offense of theft. 
On August 20, 2010, the trial court sentenced appellant to confinement for twenty
months years in the State Jail Division of the Texas Department of Criminal
Justice.  Appellant filed a notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On March
21, 2011, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices Anderson,
Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).